It appearing that the state has failed to defend with proper diligence against the appeal of the defendant from the judgment of the Appellate Division of the Circuit Court affirming the judgment of the Circuit Court in the tenth circuit finding the defendant guilty as charged, it is, under Practice Book § 696, ordered by the Supreme Court, suo motu, that the judgments of the trial court and the *626Appellate Division are set aside and the case is remanded to the Circuit Court in the tenth circuit with direction to render judgment that the defendant is not guilty and ordering that she be discharged.
Michael A. RaJcosky, assistant prosecuting attorney, for the appellee (state).
Joseph D. Harbaugh, special public defender, for the appellant (defendant).
Argued February 4
decided February 5, 1969